Exhibit 10.1

 

[g24032mmimage002.jpg]

 

Executive Incentive Plan

 

February 11, 2004

 

 

Overview

 

The EXACT Sciences Executive Incentive Plan has been designed to assist the
Company in focusing management on the company’s short term, fiscal year
objectives and incentivize performance to not just meet, but accelerate and
overachieve the accomplishment of those objectives.  The plan is based on
specific and measurable goals for both the company and each individual
participant.  As a financial incentive, participants in the plan will have a
significant percentage of their annual total compensation tied to meeting the
corporate and individual objectives that have been established for the year with
the opportunity to receive greater payouts for overachievement.

 

Methodology

 

The Company believes that many executive incentive programs are ineffective,
particularly in early stage companies that lack clear revenue or profit metrics
and formulae upon which to base performance payouts.  The reason for this is
generally that the underlying goals are vague and overly subjective, if
identified at all, or change without being updated.  This makes assessing
performance against these “goals” difficult and awards become made on a largely
subjective basis.  The end result is that management receives a cash incentive
for unclear reasons, underlying critical corporate objectives remain
under-achieved and after a short time the plan becomes a deferred compensation
plan with “expected” cash versus “incentive” cash.  Not surprisingly, these
companies often under-perform and have little or no return-on-investment to show
for their incentive expense.

 

The Company believes that a well-constructed and managed executive incentive
plan will drive both performance and shareholder value and represents an
effective investment of its cash resources. To ensure this result, the EXACT
plan has been designed with the following components:

 

Goals

 

Critical to the success of any incentive plan is the ability to set specific and
measurable goals that are tied to key success factors for the company.  To drive
performance, it is also important that these goals “stretch” the envelope at
target, but are still attainable.  Finally, the goals must not be so numerous
that they diminish focus.

 

The EXACT Executive Incentive plan involves setting goals for both the Company
and for each executive individually.  The Board of Directors reviews and
approves corporate goals for the fiscal year.

 

Achievement of these goals drives the corporate component of the plan.  Working
with the CEO, each executive will prepare their individual functional unit goals
using a similar form and will be a key basis for any cash payments under the
plan.

 

It is also important to recognize that EXACT Sciences is still an early stage
company and may be subject to some volatility.  Plans and goals may change
dynamically and need to be updated.  Also, achievements of great worth may occur
that were not initially envisioned, but which nonetheless prove to be very
important.  These factors will also be considered as the plan and performance
against functional goals is reviewed at year-end.

 

1

--------------------------------------------------------------------------------


 

Performance Assessment

 

Each quarter, the Board of Directors will review corporate performance against
goals and the Compensation Committee will review individual performance.  After
the end of each fiscal year, the Compensation Committee working with the full
Board will make a determination of the level of corporate performance for the
year.  At the individual executive level, performance will be assessed by the
CEO with recommendations made to the Compensation Committee for approval.  CEO
performance will be determined by the Compensation Committee and the Board of
Directors.   Individual performance is determined both against written
functional area goals and by subjective performance assessment.

 

Payouts

 

In order to achieve any payouts under the plan, it is first necessary for the
company to hit at least 70% of its corporate goals.  Upon achieving this
threshold, payouts are then divided into two distinct, but related components.

 

Individual Performance

 

For assessment, individual performance that qualifies for a payout under the
plan is divided into three levels: Outstanding, Above Expectations, and
Effective.  Under the plan, an individual must perform to be rewarded and no
incentive payouts will be made to individuals who do not achieve at least an
effective level of performance regardless of the level of corporate performance.

 

Payouts for individual performance are generally made in cash according the
following matrix:

 

Performance Level

 

 

 

 

 

 

 

Individual

 

CEO

 

EVP

 

VP

 

Outstanding

 

$60-$70

 

$40-$50

 

$30-$35

 

 

 

 

 

 

 

 

 

Above

 

$50-$55

 

$30-$35

 

$20-$25

 

 

 

 

 

 

 

 

 

Effective

 

$15-$35

 

$7.5-$25

 

$5-$15

 

 

--------------------------------------------------------------------------------

* all amounts in ‘000’s

 

Corporate Performance

 

For assessment, corporate performance that qualifies for a payout under the plan
is divided into three levels of 70%, 85% or 100% of goals achieved.   The
Compensation Committee may recommend to the full Board to vary payout formulae
to reflect corporate accomplishments if they determine appropriate.

 

Payouts for corporate performance will generally be made in common stock.  The
amount of stock granted will be based on a value calculated as a multiple of an
executive’s individual cash payout according to the following matrix:

 

Performance Level

 

 

 

Corporate

 

Calculation for Value of Stock Grant

 

100%

 

2.5 times Individual Cash Payout

 

 

 

 

 

85%

 

2.0 times Individual Cash Payout

 

 

 

 

 

70%

 

No Multiplier of Cash Payout

 

 

2

--------------------------------------------------------------------------------


 

The stock grants under this part of the plan will vest 50% immediately upon the
date of the grant and, provided that the Company meets its accession rate target
for the 2005 fiscal year to be set forth in the 2005 Executive Incentive Plan,
50% on the first anniversary of the grant.  The formula to calculate the number
of shares to be granted on each vest date is as follows:  Total Value of Grant ÷
2 ÷ closing price of the Corporation’s common stock on the vesting date.

 

There are no restrictions upon the sale of the stock except for quiet periods
and other regulatory restrictions.  If an employee terminates before the second
portion of the grant is vested, the unvested portion is forfeited.

 

If in any given year it is the decision of the management team, in concurrence
with the Board, that the financial resources of the Company are inadequate to
support the plan regardless of performance, payouts may be restructured using
equity or deferred to such future date when financial resources can
appropriately accommodate them.

 

Total Compensation

 

The following table shows the range of total compensation available under the
plan:

 

Performance Level

 

CEO

 

EVP

 

VP

 

Corp

 

Individual

 

Cash $

 

Stock $

 

Total $

 

Cash $

 

Stock $

 

Total $

 

Cash $

 

Stock $

 

Total $

 

 

 

Outstanding

 

60-70

 

150-175

 

210-245

 

40-50

 

100-125

 

140-175

 

30-35

 

75-87.5

 

105-122.5

 

100%

 

Above

 

50-55

 

125-137.5

 

175-193

 

30-35

 

75-87.5

 

105-122.5

 

20-25

 

50-62.5

 

70-87.5

 

 

 

Effective

 

15-35

 

37.5-87.5

 

52.5-122.5

 

7.5-25

 

18.8-62.5

 

26-87.5

 

5-15

 

12.5-37.5

 

17.5-52.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Outstanding

 

60-70

 

120-140

 

180-210

 

40-50

 

80-100

 

120-150

 

30-35

 

60-70

 

90-105

 

85%

 

Above

 

50-55

 

100-110

 

150-165

 

30-35

 

60-70

 

90-105

 

20-25

 

40-50

 

60-75

 

 

 

Effective

 

15-35

 

30-70

 

45-105

 

7.5-25

 

15-50

 

22.5-75

 

5-15

 

10-30

 

15-45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Outstanding

 

60-70

 

0

 

60-70

 

60-70

 

0

 

60-70

 

30-35

 

0

 

30-35

 

70%

 

Above

 

50-55

 

0

 

50-55

 

50-55

 

0

 

50-55

 

20-25

 

0

 

20-25

 

 

 

Effective

 

15-35

 

0

 

15-35

 

15-35

 

0

 

15-35

 

5-15

 

0

 

5-15

 

 

--------------------------------------------------------------------------------

* all amounts in ‘000’s

 

The following example shows a potential representative total compensation
calculation for a Vice President:

 

Assumptions:                     Company achieves 85% of goals
Individual performance is rated as Outstanding at highest end of cash payout
range
Common stock price on first vest date is $10.00
Common stock price on second vest date is $20.00

 

Cash Payout:

 

$35,000

 

 

 

 

 

 

 

Stock Payout:

 

$70,000 Total Value

 

 

 

 

 

 

 

Total Compensation:

 

$105,000

 

 

 

 

 

 

 

# of Shares Granted:

 

3,500 on first vest date

 

($70,000 ÷ 2 ÷ $10.00)

 

 

1,750 on second vest date

 

($70,000 ÷ 2 ÷ $20.00)

 

3

--------------------------------------------------------------------------------


2004 Corporate Objectives

 

[REDACTED] tests accessioned during FY04

 

Clear indication of pending inclusion of fecal DNA testing into [REDACTED]
screening guidelines, evidenced by [REDACTED]

 

Acceptance of the MCS by [REDACTED] by 12/31/04

 

Proof of concept of either [REDACTED] sensitivity for CRC or [REDACTED]
sensitivity for clinically relevant adenomas in [REDACTED]

 

Reduction in the cost of the PreGen Plus assay to [REDACTED] while demonstrating
no loss in performance as demonstrated by analysis of [REDACTED] previously
informative cancers from stool and [REDACTED] previously identified colonoscopy
negative stools

 

Raise at least [REDACTED] of new cash

 

Submit completed NCD package to CMS within 2 weeks of acceptance for publication
of MCS paper

 

 